The only question presented by plaintiffs in error challenges the sufficiency of the evidence to support the verdict.
To say who is and who is not speaking the truth when there is conflict between the statements of witnesses is a question for the jury to determine and as to which the Court (either trial or appellate) may not substitute its view for that of the jury.
Three persons testified positively that they each saw the defendants set fire to the property at the time and place it was alleged to have been burned by the defendants. So there is disclosed by the record ample evidence to support the judgment.
The entire record discloses no reversible error; so the judgment is affirmed.
So ordered.
Affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.